Citation Nr: 1026377	
Decision Date: 07/15/10    Archive Date: 07/28/10

DOCKET NO.  07-23 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to service-connected knee 
disabilities.  

2.  Entitlement to an evaluation in excess of 10 percent for 
medial meniscus tear of the left knee, status post anterior 
cruciate ligament (ACL) reconstruction. 

3.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee with pain on motion.

4.  Entitlement to an evaluation in excess of 10 percent for 
internal derangement of the right knee with pain on motion.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 
1984.

These matters come before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.  The record was held open for a period of 30 days 
to afford the Veteran an opportunity to submit additional 
treatment records.

In March 2010, the Veteran's representative submitted to the 
Board additional evidence for consideration in connection with 
the claims on appeal.  He also submitted a waiver of RO 
jurisdiction of such evidence.  Thus, the Board accepts this 
evidence for inclusion in the record on appeal.  38 C.F.R. § 
20.1304 (2009).


FINDINGS OF FACT

1.  Medial meniscus tear of the left knee, status post ACL 
reconstruction, results in slight impairment of the knee with 
mild instability and recurrent subluxation. 

2.  Degenerative joint disease of the left knee with pain on 
motion results in slight limitation of motion as well as 
dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint.

3.  Internal derangement of the right knee with pain on motion 
results in slight limitation of motion. 

4.  A bilateral foot disorder did not manifest in service or 
within one year thereafter and has not been shown to be causally 
or etiologically related to his military service or to the 
Veteran's service-connected knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
medial meniscus tear of the left knee, status post ACL 
reconstruction, were not met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2009).

2.  Resolving all doubt in the Veteran's favor, the criteria for 
the assignment of a 20 percent evaluation, but no higher, for 
service-connected degenerative joint disease of the left knee 
with pain on motion were met.  38 U.S.C.A. § 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5258, 5260 (2009).  

3.  The criteria for an evaluation in excess of 10 percent for 
internal derangement of the right knee with pain on motion were 
not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2009).

4.  A bilateral foot disorder was not incurred in active service, 
may not be presumed to have been so incurred, and is not 
proximately due to a service- connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

Regarding the claim of entitlement to service connection for a 
bilateral foot disorder, the VCAA duty to notify was satisfied by 
way of a letter sent to the Veteran in September 2006 that fully 
addressed all notice elements.  The letter was sent prior to the 
initial RO decision in this matter.  The letter informed him of 
what evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

As for the remaining issues, the Veteran filed his claims for 
increased evaluations for his service-connected knee disabilities 
in July 2007.  He was notified of the provisions of the VCAA by 
the RO in correspondence dated in July 2007.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist him in completing his claims, identified 
the Veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent information 
regarding VCAA.  In June 2008 rating decision, the RO continued 
the previously assigned 10 percent evaluations for the Veteran's 
service-connected knee disabilities listed on the title page.  
The Veteran appealed the assignment of the evaluations for those 
benefits.  He was again notified of the provisions of the VCAA by 
the RO in correspondence dated in October 2008.

With respect to the Dingess requirements, in July 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issues on 
appeal.  

As indicated above, certain VCAA notice was provided after the 
initial unfavorable AOJ decision for the service connection claim 
on appeal.  However, the Federal Circuit Court and Veterans 
Claims Court have since further clarified that the VA can provide 
additional necessary notice subsequent to the initial AOJ 
adjudication, and then go back and readjudicate the claim, such 
that the essential fairness of the adjudication - as a whole, is 
unaffected because the appellant is still provided a meaningful 
opportunity to participate effectively in the adjudication of the 
claim.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (where the Federal Circuit Court held that a SOC or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).  Here, after the July 2007 notice 
was provided to the Veteran, the claim was readjudicated in a 
December 2009 SSOC.

Therefore, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of his 
claims.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2009).

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the Veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, the RO has obtained service treatment records as well as 
VA and private treatment records.  The Veteran submitted written 
statements discussing his contentions and private treatment 
records.  He was also provided an opportunity to set forth his 
contentions during the hearing before the undersigned in February 
2010.  

With respect to his hearing, the Veteran's representative 
specifically indicated that he did not have any additional 
evidence to submit other than his testimony.  The undersigned 
also specifically informed the Veteran that a written medical 
opinion from his private physician, which related his bilateral 
foot problem to his service connected knee disability, could be 
added to file and specifically held the record open for 30 days 
to give the Veteran the opportunity to submit that additional 
evidence.  VA is only required to make reasonable efforts to 
obtain relevant records that the Veteran has adequately 
identified to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2009).  VA, 
therefore, has made every reasonable effort to obtain all records 
relevant to the Veteran's increased rating and service connection 
claims.

A VA opinion with respect to the service connection issue on 
appeal was obtained in October 2006.  38 C.F.R. § 3.159(c)(4).  
To that end, when VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in this 
case is more than adequate, as it is predicated on a full reading 
of the private and VA medical records in the Veteran's claims 
file.  It considers all of the pertinent evidence of record, to 
include VA and private treatment records, and the statements of 
the appellant, and provides a complete rationale for the opinion 
stated, relying on and citing to the records reviewed.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

In addition, the Veteran was provided with VA examinations 
relating to his service-connected knee disabilities in November 
2007 and November 2009.  The Board finds the above VA examination 
reports to be thorough and adequate upon which to base a decision 
with regard to the Veteran's claims.  The VA examiners personally 
interviewed and examined the Veteran, including eliciting a 
history from the Veteran, and provided the information necessary 
to evaluate the Veteran's disabilities under the applicable 
rating criteria.  In addition, there is no indication that the VA 
examiners were not aware of the Veteran's past medical history or 
that they misstated any relevant fact.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. 
App. 120 (2007) (noting that a medical opinion must describe the 
disability in sufficient detail so the Board can make a fully 
informed evaluation of the disability).  There is also no 
objective evidence indicating that there has been a material 
change in the severity of the Veteran's knee disabilities since 
the November 2009 VA examination.  The duty to assist does not 
require that a claim be remanded solely because of the passage of 
time since an otherwise adequate examination was conducted.  
VAOPGCPREC 11-95.  Therefore, the available records and medical 
evidence have been obtained in order to make adequate 
determinations as to these claims.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  Hence, no 
further notice or assistance is required to fulfill VA's duty to 
assist in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Entitlement to Service Connection for Bilateral Foot 
Disorder

The Veteran asserts that his bilateral foot disorder is secondary 
to his service-connected knee disabilities.  

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303.  Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may be established under the provisions of 38 
C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.

For certain chronic disorders, such as arthritis, service 
connection may be granted if the disease becomes manifest to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2009).

Under section 3.310(a) of VA regulations, service connection may 
be established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2009).  

Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).   Where a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated for 
the degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation. 
Allen, 7 Vet. App. at 448.  Service connection cannot be awarded 
on an aggravation basis without establishing a pre-aggravation 
baseline level of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do not 
constitute sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-
47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 
(1991).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; and 
(3) medical nexus evidence establishing a connection between the 
service-connected disability and the current disability.  Wallin 
v. West, 11 Vet. App. 509, 512 (1998).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has rejected the view that competent medical 
evidence is required when the determinative issue in a claim for 
benefits involves either medical etiology or a medical diagnosis.  
Under 38 U.S.C.A. § 1154(a), lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d. 1313 (Fed. Cir. 2009); see also Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be determined 
as a question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight of 
the "positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim: the appellant prevails in either event. However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding service origin, the 
degree of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is meant 
one which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102 (2009).

The Veteran seeks entitlement to service connection for a 
bilateral foot disorder.  In his August 2006 claim, he asserted 
that his claimed bilateral foot disorder was secondary to his 
service-connected knee disabilities. 

Service treatment records detailed that the Veteran complained of 
left foot pain and was treated for left Achilles tendon strain in 
November 1982.  His July 1984 service discharge examination 
report revealed normal feet findings.  

VA treatment notes dated in 2006 detailed complaints of painful 
bottom midfoot as well as bilateral feet pain and listed 
assessments of distal plantar fasciitis (right greater than left) 
as well as stable cavus foot with rearfoot varus bilaterally.  
Repeated gait analysis showed pain on anterior muscle group upon 
ambulation of the left foot, circumflexing from hip and left 
foot, hyperextension of left foot, and no motion in ankle joint 
of left foot.  A February 2006 VA X-ray report revealed minimal 
linear calcification proximally in the left plantar fascia, 
hypertrophic changes on the dorsal aspect of the right foot, 
talus, and cuneiform, and medial incurvation phalanges of the 
fifth digit bilaterally.  Clinical correlation recommended an 
assessment of flexion anomalies of the toes particularly the 
second and fourth digit bilaterally. 

In an October 2006 VA feet examination report, the Veteran 
complained of bilateral foot, heel, and arch pain for the past 
year while walking or standing, bilateral swelling, and heel and 
arch stiffness.  It was noted that there was no history of foot 
trauma.  The examiner, a VA podiatrist, diagnosed bilateral 
gastrosoleus equinus and bilateral plantar fasciitis.  It was 
indicated that the Veteran had significant pain while working but 
was able to perform his normal duties.  After reviewing the 
claims file and examining the Veteran, examiner opined that his 
limited range of motion at the knee was not likely to cause or 
worsen the bilateral foot, arch, and heel pain (plantar 
fasciitis).  In fact, the examiner indicated that the bilateral 
foot, arch, and heel pain (plantar fasciitis) was most likely 
aggravated by limited dorsiflexion  at the ankle with increased 
foot pronation on gait.  Thereafter, the examiner cited multiple 
medical reference materials used to support his opinions.

Additional VA treatment notes dated from December 2006 to 
September 2008 detailed complaints of pain on dorsum of lateral 
feet, prescriptions of orthotics, and assessments of 
metatarsalgia.  Repeated gait analysis showed pain on anterior 
muscle group upon ambulation of the left foot, circumflexing from 
hip and left foot, hyperextension of left foot, and no motion in 
ankle joint of left foot.  In September 2008, the Veteran 
complained of constant, sharp, burning pain in the balls and 
arches of the feet which started about three years ago.  The 
examiner assessed metatarsalgia/capsulitis, bilateral sub of 1st 
and 2nd metatarsal heads, and bilateral gastro-soleal equinus.  

During his February 2010 hearing, the Veteran reported that his 
bilateral foot condition began several years ago and that his 
gait is altered due to his service-connected knee conditions.  He 
specifically indicated that his bilateral foot condition began 
after his bilateral knee disabilities and that his private 
physician, Dr. L, had verbally told him his foot conditions could 
be attributable to his knee conditions.  As noted above, the 
record was held open for 3-days to permit the Veteran the 
opportunity to submit an opinion from Dr. L in writing.  To date, 
six months later, no such opinion/evidence has been submitted. 

Private physical therapy records associated with the file in 
February 2010 detailed treatment for bilateral foot pain in 
December 2008.  The Veteran reported that he was employed as a 
post office worker.  

As an initial matter, the Board has considered whether the 
Veteran's claimed bilateral foot disorder is secondary to his 
service-connected right knee and left knee disabilities.

As detailed above in order to establish service connection for a 
claimed disability on a secondary basis, there must be: (1) 
medical evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current disability.  
See Wallin, supra.

As to Wallin element (1), the medical evidence of record 
demonstrates that the Veteran is currently diagnosed with 
bilateral gastrosoleus equinus and bilateral plantar fasciitis.  
With respect to Wallin element (2), it is undisputed that the 
Veteran is currently service-connected for right and left knee 
disabilities.  Turning to crucial Wallin element (3), the October 
2006 VA examiner addressed the issue of medical nexus.  
Specifically, the VA examiner indicated that the Veteran's 
limited range of motion at the knee was not likely to cause or 
worsen the bilateral foot, arch, and heel pain (plantar 
fasciitis).
	
	In rendering a decision on appeal, the Board must also analyze 
the credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 
	
	Competency of evidence differs from weight and credibility.  The 
former is a legal concept determining whether testimony may be 
heard and considered by the trier of fact, while the latter is a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").
	
	In determining whether statements submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  
The Board is not required to accept an appellant's uncorroborated 
account of his active service experiences.  Wood v. Derwinski, 1 
Vet. App. 190 (1991).
	 
Lay evidence may be competent to establish medical etiology or 
nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009), but see Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) 
("VA must consider lay evidence but may give it whatever weight 
it concludes the evidence is entitled to" and a mere conclusory 
generalized lay statement that a service event or illness caused 
the claimant's current condition is insufficient to require the 
Secretary to provide an examination).  Although the Veteran is 
competent to report that his bilateral foot disorders began after 
his service-connected knee disorders altered his gait, the Board 
must still weigh his lay statements against the medical evidence 
of record.  Layno v. Brown, 6 Vet. App. at 465.  The Board does 
not find his statements concerning the etiology of his claimed 
foot disorders to be credible, as they are inconsistent with 
probative and objective medical evidence of record which showed 
that his claimed foot disorders were not caused by or worsened by 
his service-connected knee disabilities.  

While the Veteran also testified that his private physician 
verbally told him that his foot conditions could be attributable 
to his knee conditions, he has not produced any such evidence.  
Again, he was specifically advised and given the opportunity to 
submit such evidence.  Moreover, hearsay medical evidence does 
not constitute competent medical evidence.  Warren v. Brown, 6 
Vet. App. 4 (1993); see also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) ("What a physician said, and the layman's account of 
what he purportedly said, filtered through a layman's 
sensibilities, is simply too attenuated and inherently unreliable 
to constitute medical evidence.").  As a nexus between the 
Veteran's claimed eye disorders and his service-connected knee 
disabilities has not been established, either through medical 
evidence or his statements, Wallin element (3), medical nexus, 
has not been satisfied, and the claim fails on this basis. 

The Board has also considered whether entitlement to service 
connection for a bilateral foot disorder is warranted on a direct 
basis.  As noted above, in order to establish service connection 
for the claimed disorders, there must be (1) medical evidence of 
a current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson, supra.

As the Veteran currently has bilateral gastrosoleus equinus and 
bilateral plantar fasciitis as noted in the medical evidence of 
record, Hickson element (1) is met.  While an isolated November 
1982 in-service clinical record showed complaints of left foot 
pain after walking across the street and an assessment of left 
Achilles tendon strain, the Veteran's July 1984 service discharge 
examination report revealed normal feet findings.  He does not 
claim to have suffered an in-service injury to his feet or to 
have developed any chronic foot problem in service.  Accordingly, 
Hickson element (2) is not met with respect to disease or injury.  
With respect to crucial Hickson element (3), medical nexus, the 
question presented, i.e., the relationship, if any, between the 
Veteran's claimed bilateral foot disorders, and his military 
service, is essentially medical in nature. The Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  In this case, the Veteran did not contend and the 
evidence of record did not show any relationship between his 
claimed bilateral foot disorders and his military service.

For the foregoing reasons, the claim for service connection for a 
bilateral foot disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the claim, that 
doctrine is not applicable.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  As 
such, the appeal is denied.

Entitlement to Increased Evaluations

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to evaluate the disability 
from the point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2 (2009), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's favor.  
38 C.F.R. § 4.3 (2009).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2009).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2009); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Board acknowledges that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following matters is 
therefore undertaken with consideration of the possibility that 
different ratings may be warranted for different time periods.

In this case, the Veteran was assigned a 10 percent evaluation 
for his service-connected internal derangement of the right knee 
with pain on motion pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Code 5260 (2009).  

In addition, the Veteran was assigned a 10 percent evaluation for 
his service-connected medial meniscus tear of the left knee, 
status post ACL reconstruction, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2009).  

The Veteran has also been assigned a 10 percent evaluation for 
his service-connected degenerative joint disease of the left knee 
with pain on motion, pursuant to 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003-5260.  The hyphenated diagnostic code indicates that 
degenerative arthritis, under Diagnostic Code 5003, is the 
service-connected disorder and limitation of flexion of the left 
leg, under Diagnostic Code 5260, is a residual condition.  38 
C.F.R. § 4.27 (2009).

Under Diagnostic Code 5003, the severity of degenerative 
arthritis, established by X-ray findings, is to be rated on the 
basis of limitation of motion under the appropriate diagnostic 
code for the specific joint or joints affected, which in this 
case would be Diagnostic Code 5260 (limitation of flexion of the 
leg) and Diagnostic Code 5261 (limitation of extension of the 
leg).  

When there is arthritis with at least some limitation of motion, 
but to a degree which would be noncompensable under a limitation-
of-motion code, a 10 percent rating will be assigned for each 
affected major joint or group of minor joints.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of involvement 
of 2 or more major joints or 2 or more minor joint groups and a 
20 percent evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor joint 
groups and there are occasional incapacitating exacerbations.  38 
C.F.R. § 4.71a, Diagnostic Code 5003 (2009).

Under Diagnostic Code 5256, a 30 percent disability evaluation is 
assigned for ankylosis of the knee, favorable angle in full 
extension, or in slight flexion between 0 and 10 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5256 (2009).

Under Diagnostic Code 5257, a 10 percent disability evaluation is 
contemplated when other impairment of the knee, recurrent 
subluxation or lateral instability, is mild.  A 20 percent 
disability evaluation is contemplated when such impairment is 
moderate.  A 30 percent disability evaluation is assigned when 
such impairment is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2009).

Under Diagnostic Code 5258, a 20 percent disability evaluation is 
assigned for dislocated semilunar cartilage, with frequent 
episodes of "locking," pain, and effusion into the joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5258 (2009).

Under Diagnostic Code 5260, a 10 percent disability evaluation is 
warranted when flexion of the leg is limited to 45 degrees.  A 20 
percent disability evaluation is warranted when flexion is 
limited to 30 degrees.  A 30 percent disability evaluation is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2009).

Under Diagnostic Code 5261, a 10 percent disability evaluation is 
warranted when extension is limited to 10 degrees.  A 20 percent 
disability evaluation is warranted when extension is limited to 
15 degrees.  A 30 percent disability evaluation is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261 (2009).

Under Diagnostic Code 5262, a 10 percent disability evaluation is 
warranted for impairment of the tibia and fibula with slight knee 
or ankle disability.  A 20 percent disability evaluation is 
warranted for impairment of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent disability evaluation is 
warranted for malunion of the tibia and fibula with marked knee 
or ankle disability.  A 40 percent evaluation is assigned for 
nonunion of the tibia and fibia with loose motion, requiring 
brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2009).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury so long as the symptomatology for one condition 
was not "duplicative of or overlapping with the symptomatology" 
of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  VA General Counsel has stated that compensating a 
claimant for separate functional impairment under Diagnostic Code 
5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 
(July 1, 1997).

VA General Counsel held in VAOPGCPREC 23-97 that a veteran who 
has arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257, provided that a separate 
rating must be based upon additional disability.  When a knee 
disorder is already rated under Diagnostic Code 5257, the veteran 
must also have limitation of motion under Diagnostic Code 5260 or 
5261 in order to obtain a separate rating for arthritis.  If the 
Veteran does not at least meet the criteria for a zero percent 
rating under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that if a veteran 
has a disability rating under Diagnostic Code 5257 for 
instability of the knee, and there is also X-ray evidence of 
arthritis, a separate rating for arthritis could also be based on 
painful motion under 38 C.F.R. § 4.59.  Given the findings of 
osteoarthritis, the General Counsel stated that the availability 
of a separate evaluation under Diagnostic Code 5003 in light of 
sections 4.40, 4.45, and 4.59 must be considered.  Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  Absent x-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  Painful motion may add to the 
actual limitation of motion so as to warrant a rating under 
Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, but 
that the procedure may result in complications such as reflex 
sympathetic dystrophy, which can produce loss of motion.  
Therefore, limitation of motion is a relevant consideration under 
Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 
must be considered.  In addition, the VA General Counsel has held 
that separate ratings may be assigned under DC 5260 and DC 5261 
for disability of the same joint.  VAOPGCPREC 9-2004 (September 
17, 2004).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examinations on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective enervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 
(2009).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 38 
C.F.R. § 4.40, which requires the VA to regard as "seriously 
disabled" any part of the musculoskeletal system that becomes 
painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The Board notes that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion should 
be considered.

The intent of the rating schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  Actually painful, unstable, or malaligned joints, 
due to healed injury, are as entitled to at least the minimum 
compensable rating for the joint.  The joints should be tested 
for pain on both active and passive motion, in weight-bearing and 
nonweight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59 (2009).

When all the evidence is assembled, the determination must be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

In a July 2007 statement, the Veteran filed a claim for 
entitlement to increased evaluations for his bilateral knee 
condition.  The Veteran also submitted an April 2007 private 
physician statement from Dr. L regarding his position as a 
custodian for the United States Postal Service (USPS).  It was 
noted that the Veteran had a serious knee condition that prevents 
him from now functioning in a custodial work environment.  The 
physician indicated that the Veteran's advanced osteoarthritis of 
both knees caused significant limitation and pain in any kind of 
job that required extensive standing, but primarily bending, 
reaching and then ambulating on hard flooring.  He recommended 
that the Veteran undergo vocational rehabilitation for a less-
demanding position in order to accommodate his knee conditions 
and osteoarthritic changes. 

In a November 2007 VA joints examination report, the Veteran 
complained of constant, severe right knee pain with flare-ups 
three times a week lasting 24 hours and interfering with sleep.  
He indicated that right knee surgery helped very little nor did 
Synvisc injections in both knees.  The examiner, a VA physician, 
noted that the Veteran worked as a custodian for the USPS.  It 
was reported that he was having progressively severe disability 
limitations and intolerance of his work because of the duties 
required.  On physical examination, the Veteran was noted to have 
antalgic gait without assistive device or difficulty mounting the 
examining table.  Range of motion of the Veteran's left knee was 
measured as extension to 9 degrees and flexion to 120 degrees 
with pain on motion.  Additional left knee findings were listed 
as positive crepitus, positive tenderness, positive bony 
enlargement, well-healed surgical scar, positive McMurray 
testing, negative Lachman testing, and no lateral instability.  

Range of motion of the right knee was measured as extension to 8 
degrees and flexion to 130 degrees with pain on motion.  
Additional right knee findings were listed as tenderness, 
positive crepitus, positive bony enlargement, positive McMurray 
testing, negative Lachman testing, and no lateral instability.  
X-ray findings were listed as mild degenerative joint disease of 
the right knee and slight and moderate degenerative joint disease 
of the left knee.  The Veteran was also noted to have bilateral 
genu varum, worse on the right.  The examiner indicated that 
there was no additional limitation of motion following three 
repetitions of range of motion on both knees.  Major functional 
impact was noted to be pain rather than weakness, fatigue, or 
lack of endurance. 

Private treatment records from Dr. L associated with the file in 
November 2008 detailed treatment for the Veteran's service-
connected knee disabilities.  Treatment notes dated in 2008 
showed that the Veteran received repeated injections of Orthovisc 
in each knee.  In February 2008, the Veteran complained of 
chronic knee pain, occasional swelling, and aching.  Dr. L 
assessed chondral calcinosis and noting physical findings, 
including effusion, adequate stability, good range of motion, no 
pain along tendons, equivocal meniscal signs, and joint line 
pain.  Treatment notes dated in May and June 2008 showed left 
knee findings of no erythema, hint of effusion, no sign of 
effusion, adequate function, good range of motion, adequate 
stability, and osteoarthritis in each knee.  Treatment notes 
dated in August and September 2008 noted an episode of temporary 
left knee catching as well as showed right knee findings of no 
significant swelling, no effusion, no warmth or erythema, fine 
range of motion, and mild improvement with injections.  Dr. L 
indicated that the Veteran was possibly a candidate for joint 
replacement but was quite young.  He further noted that the 
Veteran's job was demanding based on the fact that he is on his 
feet on hard surfaces throughout the day.   

In a November 2009 VA joints examination report, the Veteran 
complained of constant left knee pain with a pain level of 10/10 
momentarily if he forces his physical activity.  He reported that 
he loses an average of five workdays a year due to his left knee 
symptomatology.  He indicated that he avoids stairs and yard 
work, has difficulty squatting, uses a left knee brace regularly, 
and can only walk two blocks.  It was noted that his left knee 
does tend to buckle, feels unstable periodically, and 
occasionally causes him to stumble.  He complained of right knee 
pain, occasionally giving way, and does not use a brace. 

On physical examination, the Veteran was noted to have left knee 
measuring 5 degrees of varus.  The examiner noted a 4.25 inch 
lateral distal femur scar on the left knee with a 0.24 inch 
medial proximal tibial scar, both not tender.  While midpatellar 
circumference on the left was 0.25 inch larger than the right, 
there was no thigh atrophy.  Range of motion of the Veteran's 
left knee was measured as extension to 0 degrees and flexion to 
115 degrees on repetitive motion.  Additional left knee findings 
were listed as soreness of the medial joint line, palpable 
crepitation, no popliteal fullness, and stable to anterior 
posterior stability and mediolateral stability.  X-ray findings 
of the left knee revealed narrowing joint space pretty much bone 
on bone on the medial compartment as well as evidence of a past 
ACL reconstruction.  

Right knee physical examination findings were listed as nontender 
scars, pain on motion, stable to anterior posterior stability and 
mediolateral stability, no creptitation, and normal popliteal 
space.  Range of motion of the Veteran's right knee was measured 
as extension to 0 degrees and flexion to 100 degrees on 
repetitive motion.  X-ray findings of the right knee revealed 
minimal joint space narrowing medially and laterally.  The 
examiner noted that both knees, especially the left knee, have 
had need for past surgical intervention with the left knee 
markedly deteriorated as far as arthritis is concerned and 
severely limiting his lifestyle.  While the examiner indicated 
that there has been no acute flare up in the last year, it was 
noted that the Veteran reported losing five days a year from 
work.  

During his February 2010 hearing, the Veteran reported that he 
used a brace for his left knee since 1984.  He indicated that his 
left knee gives out on him, has caused him to fall, and locks up 
in cold weather.  He indicated that he tries not to miss any 
work.  It was indicated that the Veteran was ready for a total 
left knee replacement but holding off on it due to his young age, 
had received a series of liquid cartilage as well as Cortisone 
shots, and exhibited bone on bone on the medial compartment of 
the knee in X-rays.  He discussed his difficulty in performing 
some of his job duties related to his knee conditions, including 
climbing a ladder.  He also reported that he missed maybe 80 
hours on average from work a year.  It was indicated that his 
right knee has given out on him, caused him to fall, and locked 
up from swelling about twice a year.  He reported that his knees 
limited his social, sporting, travel, and leisure activities.

Increased Evaluations for Service-Connected Left Knee 
Disabilities

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to evaluations in excess of 10 percent currently 
assigned for his medial meniscus tear of the left knee, status 
post ACL reconstruction, and degenerative joint disease of the 
left knee with pain on motion.

Given the objective medical findings of no lateral instability 
and the Veteran's subjective complaints of chronic left knee pain 
and instability, the RO has appropriately assigned a 10 percent 
rating for the Veteran's service-connected medial meniscus tear 
of the left knee, status post ACL reconstruction.  As evidence of 
record has not shown any moderate right knee instability or 
recurrent subluxation, the assignment of a rating in excess of 10 
percent under Diagnostic Code 5257 is not warranted.

Given the objective medical findings of slight limitation of left 
knee motion, crepitus, advanced osteoarthritis, genu varum, 
antalgic gait, bony enlargement, and well-healed surgical scar, 
and the Veteran's subjective complaints of constant left knee 
pain and severe functional limitation, the RO assigned a 10 
percent rating for the Veteran's service-connected degenerative 
joint disease of the left knee with pain on motion.  As no more 
than a 10 percent rating is assignable under Diagnostic Code 5003 
for arthritis affecting a major joint, the assignment of a rating 
in excess of 10 percent for left knee osteoarthritis under 
Diagnostic Code 5003 is not warranted.

However, to give the Veteran every consideration in connection 
with the matters on appeal, the Board must consider all 
potentially applicable diagnostic codes under 38 C.F.R. § 4.71a 
in rating the Veteran's left knee disabilities.  See, e.g., Butts 
v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a 
particular diagnostic code is "completely dependent on the facts 
of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 
625, 629 (1992) (one diagnostic code may be more appropriate than 
another based on such factors as the Veteran's relevant medical 
history, his current diagnosis, and demonstrated symptomatology).

Resolving all doubt in his favor, the Board finds there is 
objective as well as subjective evidence that the Veteran 
experienced episodes of locking and effusion in the left knee and 
received repeated injections of liquid cartilage.  In addition, 
VA X-ray findings in November 2009 revealed narrowing left knee 
joint space pretty much bone on bone in the medial compartment.  
Private and VA treatment providers each discussed the Veteran's 
possible candidacy for a total knee replacement but noted delay 
in the procedure due to his young age.  The Board finds the 
Veteran's left knee degenerative joint disease symptomatology 
more analogous to the criteria contemplated under Diagnostic Code 
5258.
Thus, the assignment of a 20 percent rating, but no higher, is 
warranted for the Veteran's service-connected degenerative joint 
disease of the left knee with pain on motion under Diagnostic 
Code 5258.  

At no time during the course of the appeal has the evidence shown 
limitation of motion in the left knee that meets the criteria for 
an evaluation in excess of 20 percent under Diagnostic Codes 5260 
or 5261.  Extension of the left leg has been to 9 degrees and 
flexion has consistently been at least or greater than 115 
degrees.  Evidence of record is also absent any findings of 
ankylosis or tibia or fibula impairment for the assignment of a 
higher or separate rating under alternative rating criteria.  38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5262 (2009).  
Consequently, the assignment of an evaluation in excess of 20 
percent for the Veteran's degenerative joint disease of the left 
knee with pain on motion based upon any of these diagnostic codes 
is not warranted.

Increased Evaluation for Service-Connected Right Knee Disability

In considering the evidence of record under the laws and 
regulations set forth above, the Board concludes that the Veteran 
is not entitled to an evaluation in excess of 10 percent 
currently assigned for his internal derangement of the right knee 
with pain on motion.

Given the objective medical findings of slight (albeit, 
noncompensable) limitation of right knee motion, antalgic gait, 
nontender scars, genu varum, tenderness, crepitus, bony 
enlargement, positive McMurray testing, no lateral instability, 
and mild degenerative joint disease of the right knee as well as 
the Veteran's subjective complaints of chronic right knee pain 
and occasional instability, the RO has appropriately assigned a 
10 percent rating for the Veteran's service-connected internal 
derangement of the right knee with pain on motion.  

At no time during the course of the appeal has the evidence shown 
limitation of motion in the right knee that meets the criteria 
for an increased evaluation under Diagnostic Codes 5260 or 5261.  
Nor has there been a basis for assigning separate compensable 
ratings.  Extension of the right leg has been to 8 degrees and 
flexion has consistently been at least or greater than 100 
degrees.  In addition, no more than a 10 percent rating is 
assignable under Diagnostic Code 5003 for arthritis affecting a 
major joint.  Competent medical evidence is also absent any 
findings of ankylosis, recurrent subluxation or lateral 
instability, dislocated or symptomatic semilunar cartilage, or 
tibia or fibula impairment for the assignment of a higher or 
separate rating under alternative rating criteria.  38 C.F.R. § 
4.71a, Diagnostic Codes 5256, 5257, 5258, and 5262.  
Consequently, the assignment of an evaluation in excess of 10 
percent for the Veteran's internal derangement of the right knee 
with pain on motion based upon any of these diagnostic codes is 
not warranted.

Additional Considerations

The Board has considered whether an increased rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups, is warranted in either knee.  However, the 
Board observes that there is no objective evidence that the 
Veteran is further limited by fatigue, weakness, lack of 
endurance, or incoordination.  38 C.F.R. §§ 4.40, 4.45 (2009); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It was noted in the 
November 2007 and November 2009 VA examination report that the 
Veteran exhibited no limitation of motion after repetitive motion 
of the either knee.  Major functional impact was noted to be from 
pain rather than weakness, fatigue, or lack of endurance.  In 
this case, there is no indication that the Veteran's subjective 
complaints and objective medical findings of pain on motion, 
flare-ups, and functional impairment caused functional loss 
greater than that contemplated by the currently assigned 10 and 
20 percent ratings for his knee disabilities.

In this case, the Veteran is competent to report his knee 
symptoms because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470.  
However, the Board has evaluated the Veteran's statements as to 
his knee symptomatology and finds his current recollections and 
statements made in connection with the claims for benefits not to 
be credible, as the statements are inconsistent with clinical 
evidence of record, which did not indicate that the assignment of 
any additional increased evaluations was warranted.  Indeed, the 
undersigned found the Veteran's personal testimony/complaints to 
be overstated and lacking in sincerity.  Dalton v. Nicholson, 21 
Vet. App. 23, 38 (2007) (as a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing).  

For all the foregoing reasons, the Veteran's claims for 
evaluations in excess of 10 percent for his service-connected 
internal derangement of the right knee with pain on motion and 
medial meniscus tear of the left knee, status post ACL 
reconstruction, must be denied.  The Board has considered staged 
ratings, under Hart v. Mansfield, 21 Vet. App. 505 (2007), but 
concludes that they are not warranted.  Since the preponderance 
of the evidence is against these claims, the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As noted above, a 20 percent rating was assigned 
for the Veteran's service-connected degenerative joint disease of 
the left knee with pain on motion.

Although the Veteran has submitted evidence of multiple medical 
disabilities, and made a claims for the highest ratings possible, 
he has not submitted evidence of unemployability, or claimed to 
be unemployable; therefore, the question of entitlement to a 
total disability rating based on individual unemployability due 
to service-connected disabilities has not been raised.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001).  The Board recognizes that the Veteran's 
private physician opined that the Veteran was unable to continue 
functioning as a custodian for the USPS in an April 2007 
statement.  However, additional evidence of record dated through 
2009 clearly showed that the Veteran continued to be employed 
full-time as a custodian for the USPS.  

Finally, the Board will consider whether referral for any 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2009), the Under 
Secretary for Benefits or the Director, Compensation and Pension 
Service, is authorized to approve an extraschedular evaluation if 
the case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to render 
impractical the application of the regular schedular standards." 
 Id.  Therefore, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 
(2008).

In this case, the rating criteria reasonably describe his 
disability levels and symptomatology, and provide for higher 
ratings for additional or more severe symptoms than currently 
shown by the evidence.  Thus, his disability pictures are 
contemplated by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate. 

Moreover, the Board finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to his 
service-connected knee disabilities that would take the Veteran's 
case outside the norm so as to warrant the assignment of any 
extraschedular rating.  While the Board notes that the Veteran as 
well as his treatment providers have noted that his knee 
disabilities have caused significant limitations and difficulties 
in performing some of his job duties, evidence of record showed 
that he clearly continues to be employed as a full time custodian 
for the USPS (a position he has held for many years), missing 
only an average of 5 to 10 days of work a year due to his knee 
symptomatology.  Thus, there is simply no objective evidence 
showing that the service-connected knee disabilities have alone 
resulted in marked interference with employment (i.e., beyond 
that contemplated in the currently assigned 10 and 20 percent 
ratings).  Consequently, referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, under 
38 C.F.R. § 3.321 is not warranted.  


ORDER

Entitlement to service connection for a bilateral foot disorder, 
to include as secondary to service-connected knee disabilities, 
is denied.  

Entitlement to an evaluation in excess of 10 percent for medial 
meniscus tear of the left knee, status post ACL reconstruction, 
is denied. 

Entitlement to a 20 percent evaluation for degenerative joint 
disease of the left knee with pain on motion is granted, subject 
to controlling regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for internal 
derangement of the right knee with pain on motion, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


